DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 9, 10, 12, 13, 17-19, 23, 34-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (U.S. Pub. No. 2004/0000307) (previously cited) in view of Pierro et al. (U.S. Pub. No. 2014/0166004) (previously cited), Goodman et al. (U.S. Pat. No. 5404871) (previously cited), and Gupte et al. (U.S. Pat. No. 5676130).
Regarding claim 1, Khan discloses:
A spacer device for use with a medicinal fluid canister (abstract and figures 2 and 3 disclose an inhaler device with a front cavity 25 which includes a float 35 and mouthpiece 50, and wherein the device is for use with a medical canister 60), the device comprising: a) a flow chamber (Figures 1 and 2 show a channel between the one way valve 55 and the mouthpiece 50); b) a mouthpiece in fluid communication with the flow chamber (Figure 2 and paragraph 0018 disclose wherein the mouthpiece is in communication with the interior of the body through the one way valve 55 within the outer wall of the body); and c) a flow chamber orifice (Figures 1 and 2 and paragraph 0022 disclose an opening defined by the one way valve 55) configured to provides one way flow of fluid from the flow chamber to the mouthpiece (Figure 2 and paragraphs 0018 and 0028 disclose wherein valve 55 is a one way valve that provides flow of mist 80 to the mouthpiece 50) d) a spirometer (Paragraph 0030 discloses wherein the pressure difference across the float indicator 35 causes it to rise within the minor cavity 25 when the user inhales upon the mouthpiece) comprising: a fluid figure 2 and paragraph 0025 disclose wherein minor cavity 25 includes an upper portion and a lower portion bounded by horizontal wall 95, extending along an elongated central axis as shown in figure 2), the fluid chamber being in fluid communication with the flow chamber via a fluid pathway (Figure 2 and paragraph 0025 disclose wherein the minor cavity 25 includes an opening 105 near the inhaler top 15 providing an airway passage from the mouthpiece 50 to the float, by the channel between the one way valve 55 and the mouthpiece 50); a float slidably disposed within the fluid chamber (paragraphs 0030 and figure 2 disclose wherein the float indicator 35 rises within the minor cavity 25 when the user inhales upon the mouthpiece 50); a transparent window disposed within a wall of the fluid chamber to allow visual inspection of the float (Paragraphs 0018 and 0025 disclose wherein the float indicator 35 within the minor cavity 25 is visible due to the transparency of the body 20); and an entrainment port disposed within a wall of the lower portion of the fluid chamber (Figures 1 and 2 and paragraph 0025 disclose inlets 100 (entrainment port) are located at the lower portion within the body wall of the minor cavity 25), wherein drawing fluid through the mouthpiece draws fluid through the flow chamber and the entrainment port, thereby generating a pressure difference within the fluid chamber causing the float to move toward the upper portion of the fluid chamber (paragraphs 0029-0030 discloses wherein the mist is drawn from the inhaler body into the minor cavity 25 and through the one way valve 55 and into the user’s mouth by way of the mouthpiece, as the user inhales upon the mouthpiece, which also causes air to enter into the minor cavity 25 via the inlets 100 which creates a pressure difference causing the float indicator to rise within the minor cavity 25), 
Yet Khan does not disclose:

However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
wherein the device is calibrated such that the float moves toward the upper portion of the fluid chamber at a flow rate of between 30-35 liters per minute during operation (Paragraph 0029 discloses wherein the float moves up and down based on the flow rate in association with the patient’s inhalation through the patient interface and Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute. Pierro teaches an example of 30 L/m, which is within or close to within the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close…See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)); wherein the float is configured as an indicator of flow rate during operation of the device (Figure 2, paragraphs 0029 and claims 1, 2 and 5 disclose wherein float 220 moves up and down across a variety of positions between bottom 215 and top 216 of housing 210 in response to variations in an inhalation flow rate).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the device is calibrated such that the float moves toward the upper portion of the fluid chamber at a flow rate of between 30-35 liters per minute during operation; wherein the float is configured as an indicator of flow rate during operation of the device, as made obvious as taught by an example from Pierro, in order to deliver a therapeutically effective flow rate for delivery of a medical aerosol by providing a suitable flow rate of about 30 liter minute and in order to provide a visible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment.
Yet the combination does not disclose:
wherein the device is configured to provide a laminar flow of fluid through the mouthpiece.
However, in the same field of inhaler devices, Goodman discloses:
wherein the device is configured to provide a laminar flow of fluid through the mouthpiece (column 12, lines 42-61, column 21, lines 21-33, and claim 16 disclose wherein laminar flow is provided across the device and column 6, lines 39-43 disclose wherein the device has a mouthpiece).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Yet the combination does not disclose:
wherein the flow chamber orifice is disposed between the mouthpiece and the flow chamber; wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber.
However, in the same field of inhaler devices, Gupte discloses:
wherein the flow chamber orifice (opening 7) is disposed between the mouthpiece (mouthpiece 8) and the flow chamber (chamber 5) (Figures 1, 2a-c, and 3 show wherein the separator 1 has an opening 7 that is disposed between at least a portion of chamber 5 and the mouthpiece 8); wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber (Figure 1 shows wherein the separator 1 has a chamber 5 (flow chamber) and an air inlet opening 9 for receiving the mouthpiece 3 of the inhaler 2 and wherein the opening 9 is arranged opposite the mouthpiece 8 and in fluid communication with the flow chamber 5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flow chamber orifice is disposed between the mouthpiece and the flow chamber; wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber, as taught 
Regarding claim 3, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses:
further comprising a holding chamber having a reservoir (Figure 2 and paragraph 0024 disclose major cavity 30 (holding chamber) for containing mist 80) and an opening sized to receive the medicinal fluid canister (Figure 2 and paragraph 0024 disclose a seat structure 70 for receiving a medicine canister 60), the reservoir being in fluid communication with the flow chamber via the flow chamber orifice and being upstream of the flow chamber orifice (Figure 2 and paragraph 0018 describe wherein the medicinal fluid moves from the major cavity 30 and through the one way valve 55 and mouthpiece 50 into the user’s mouth, via the channel between the one way valve 55 and the mouthpiece 50, such that the major cavity 30 (flow chamber) is located upstream of the one way valve 55 (flow chamber orifice)).
Regarding claim 9, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses:
wherein the float comprises a disc, prism, cube, sphere or ellipsoid geometry (Figures 1-3 show float 35 as a disc).
Regarding claim 10, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 9. Khan further discloses:
wherein the float comprises a disc geometry (Figures 1-3 show float 35 as a disc).
Regarding claim 12, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Yet Khan does not disclose:

However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
further comprising one or more additional indicators of flow rate (Figure 3 and paragraph 0030 discloses wherein a whistle 320 (an additional indicator) varies in response to variations in the inhalation flow rate).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising one or more additional indicators of flow rate, as taught by Pierro, in order to provide an audible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment. 
Regarding claim 13, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 12. Yet Khan does not disclose:
wherein the one or more indicators are visual or sound indicators.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
wherein the one or more indicators are visual or sound indicators (Figure 3 and paragraph 0030 disclose wherein whistle 320 generates an audible signal (a sound indicator) that varies in response to variations in the inhalation flow rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the one or more indicators are visual or sound indicators, as taught by Pierro, in order to provide an audible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment.

wherein the fluid pathway enters the lower portion of the fluid chamber of the spirometer (Figure 2 and paragraph 0025 discloses wherein the inlets 100, at the base of the cavity 25, provide a fluid pathway at the lower portion of the cavity 25).
Regarding claim 18, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses:
wherein the fluid pathway enters the upper portion of the fluid chamber of the spirometer (Figure 2 and paragraph 0025 discloses wherein the opening 105 at the top of the inhaler top 15 forms a fluid pathway at the top of the minor cavity 25).
Regarding claim 19, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses:
wherein the spirometer comprises a plurality of entrainment ports (Figures 1 and 2 and paragraph 0025 inlets 100 (a plurality of entrainment ports) within the body wall of the minor cavity 25).
Regarding claim 23, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1 (see rejection above) and further discloses:
b) a medicinal fluid canister in fluid communication with the flow chamber (Figures 1 and 2 and paragraph 0028 disclose wherein medicine canister 60 provides a mist 80 that flows into the channel between the one way valve 55 and the mouthpiece 50).
Regarding claim 34, Khan in view of Pierro, Goodman, and Gupte discloses the system of claim 23. Khan further discloses:
Paragraph 0031 discloses administering a dose of medicine to the patient), comprising administering the medicinal agent to the pulmonary tract of the subject, thereby administering the medicinal agent (Paragraph 0029 discloses inhaler device 10 provides a mist 80 (medicinal agent) to be inhaled by the user (to the pulmonary tract of the subject)).
Regarding claim 35, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose:
wherein the spirometer provides the subject with an indicator of optimal flow rate during administration.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
wherein the spirometer provides the subject with an indicator of optimal flow rate during administration (Paragraph 0017 discloses wherein the breathing incentive device provides an indication of a target flow rate along with upper and lower thresholds that demarcate a therapeutically effective range (an indicator of optimal flow rate during administration)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the spirometer provides the subject with an indicator of optimal flow rate during administration, as taught by Pierro, in order provide coaching towards a target flow rate even when the flow rate is within the bounds of the upper and lower thresholds so as to maximize the efficiency of the medicinal agent delivery for subsequent uses. 
Regarding claim 36, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose:
wherein the flow rate is about 30 liters per minute.

wherein the flow rate is about 30 liters per minute (Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute). Pierro teaches an example of 30 L/m, which is within or close to the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close…See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flow rate is about 30 liters per minute, as made obvious as taught by an example from Pierro, in order to assist a patient in achieving a therapeutically effective flow rate for delivery of a medical aerosol by providing a suitable flow rate. 

A method of treating a disease or disorder in a subject (Paragraph 0031 discloses administering a dose of medicine to the patient), comprising administering a medicinal agent to the pulmonary tract of the subject (Paragraph 0029 discloses inhaler device 10 provides a mist 80 (medicinal agent) to be inhaled by the user (to the pulmonary tract of the subject)), thereby treating the subject (Paragraphs 0024 and 0028 disclose wherein the system is used for treating respiratory ailments of a user). 
Regarding claim 39, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose:
wherein the spirometer provides the subject with an indicator of optimal flow rate during administration.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
wherein the spirometer provides the subject with an indicator of optimal flow rate during administration (Paragraph 0017 discloses wherein the breathing incentive device provides an indication of a target flow rate along with upper and lower thresholds that demarcate a therapeutically effective range (an indicator of optimal flow rate during administration)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the spirometer provides the subject with an indicator of optimal flow rate during administration, as taught by Pierro, in order provide coaching towards a target flow rate even when the flow rate is within the bounds of the upper and lower thresholds so as to maximize the efficiency of the medicinal agent delivery for subsequent uses. 

wherein the spirometer is configured to indicate a flow rate of about 30 liters per minute in operation.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses:
wherein the spirometer is configured to indicate a flow rate of about 30 liters per minute in operation (Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute). Pierro teaches an example of 30 L/m, which is within or close to the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close…See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Pierro, Goodman, and Gupte, and further in view of Higson et al. (U.S. Pat. No. 4,976,259) (previously cited).
Regarding claim 8, Khan in view of Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Yet Khan does not disclose:
wherein the flow chamber orifice comprises a resilient membrane having a resealable opening.
However, in the same field of medicinal fluid delivery devices, Higson teaches:
wherein the flow chamber orifice comprises a resilient membrane having a resealable opening (Figure 11 and column 11, lines 65-68 and column 12, lines 1 -8 disclose valve member 156, of tube 150, is a resilient membrane, that is biased in a closed position, and opens in response to negative pressure (a resealable opening)).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flow chamber orifice comprises a resilient membrane having a resealable opening, as taught by Higson, for the advantage of providing an on-off valve assembly in order to prevent the wasting or release of excess or unwanted particles. 
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Pierro, Goodman, and Gupte, and further in view of Levitt (U.S. Pub. No. 2010/0209357) (previously cited).
Regarding claim 37, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose:
wherein the medicinal agent is administered daily.
However, in the same field of medicinal inhalation delivery devices, Levitt discloses:
wherein the medicinal agent is administered daily (Paragraph 0234 discloses wherein study medication is administered once daily). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the medicinal agent is administered daily, as taught by Levitt, in order to assess the safety and efficacy of the administered drug.
Regarding claim 41, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose:
wherein the medicinal agent is administered daily.
However, in the same field of medicinal inhalation delivery devices, Levitt discloses:
wherein the medicinal agent is administered daily (Paragraph 0234 discloses wherein study medication is administered once daily). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the medicinal agent is administered daily, as taught by Levitt, in order to assess the safety and efficacy of the administered drug.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Pierro, Goodman, and Gupte, as applied to claim 38, and further in view of Tunnell et al. (U.S. Pat. No. 8807131) (previously cited).
Regarding claim 42, Khan in view of Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose:
wherein the disease or disorder is asthma.
However, in the same field of medicinal inhalation delivery devices, Tunnell discloses:
wherein the disease or disorder is asthma (Abstract discloses wherein the system is an asthma treatment regimen).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the disease or disorder is asthma, as taught by Tunnell, for the advantage of treating a specific respiratory disorder. 
Response to Amendment
Applicant amended claims 1 in the response filed 06/28/2021.
Applicant canceled claims 4, 43 and 44 in the response filed 06/28/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8-10, 12, 13, 17-19, 23, and 34-42 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 06/28/2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791